SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) x Definitive Information Statement PROGREEN PROPERTIES, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3.Per unit price or other underlying value of transaction, computed pursuant to Exchange Act Rule O-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934, as amended PROGREEN PROPERTIES, INC. 380 North Old Woodward Ave., Suite 226 Birmingham, MI 48009 Telephone: (248) 530-0770 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is being furnished to our shareholders on behalf of our board of directors pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended, for the purpose of informing our shareholders ofthe adoption by our board of directors on April 30, 2012, and approval by our majority shareholder, of the Company’s 2012 Employee Stock Option Plan (the “2012 Option Plan”). This Information Statement is being furnished to the shareholders of record of our common stock, par value $.0001 per share, on the record date as determined by our Board of Directors to be the close of business on April5, 2013. Our Company on March 20, 2013, received, from stockholders of our company holding a majority (82%) of the outstanding shares of our common stock, the written consent to the approval of the 2012 Option Plan. The 2012 Option Plan has been approved by stockholders under the provisions of the General Corporation Law of the State of Delaware, and will be approved in compliance with Rule 14c-2 under the Securities Exchange Act of 1934, as amended, upon expiration of 20 days after we file the Information Statement with the SEC and deliver the Information Statement to our shareholders of record, as required by Rule 14c-2. Accordingly, the 2012 Option Plan will not have been approved by stockholders in compliance with the provisions of Rule 14c-2 until at least April18, 2013. The entire cost of furnishing this Information Statement will be borne by our Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held on the record date. Our board of directors has fixed the close of business on April 5, 2013, as the record date for determining the holders of our common stock who are entitled to receive this Information Statement. As of April 5, 2013, there were 104,329,703 shares of our common stock issued and outstanding. We anticipate that this Information Statement will be mailed on or about April8, 2013, to our shareholders of record. PLEASE NOTE THAT THIS IS NOT A REQUEST FOR YOUR VOTE OR A PROXY, BUT RATHER AN INFORMATION STATEMENT DESIGNED TO INFORM YOU OF THE ADOPTION OF OUR 2 PLEASE NOTE THAT THIS IS NOT AN OFFER TO PURCHASE YOUR SHARES. 2 INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON Except as disclosed elsewhere in this Information Statement, none of the following persons have any substantial interest, direct or indirect, by security holdings or otherwise in any matter to be acted upon: 1. any director or officer of our company since May 1, 2011, being the commencement of our last completed audited financial year; 2. any proposed nominee for election as a director of our company; and 3. any associate or affiliate of any of the foregoing persons. The shareholdings of our directors and officers are set forth below in the section entitled “Principal Shareholders and Security Ownership of Management”. PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT As of the record date, there were 104,329,703 shares of common stock issued and outstanding, with a par value of $.0001 per share, in the capital of our company. Each share of our company’s common stock is entitled to one vote. The following table sets forth certain information concerning the number of shares of our common stock ownedbeneficially as of March 20, 2013 by: ● each person or entity who we know beneficially owns more than 5.0% in the aggregate; ● each of our named executive officers; ● each of our directors; and ● all directors and named executive officers as a group. Unless otherwise indicated,the shareholders listedpossesssolevoting andinvestmentpower withrespect to the shares shown. The percentage of beneficial ownership in the following table is based upon 104,329,703 shares of common stock outstanding as of April 5, 2013. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. 3 Name of Beneficial Owner Number of Shares Beneficially Owned Approximate Percentage of Class Outstanding Jan Telander (1) 380 North Old Woodward Ave., S. 226 Birmingham, MI 48009 % Henrik Sellmann (2) 380 North Old Woodward Ave., S. 226 Birmingham, MI 48009 % All officers and directors as a group % Mr. Jan Telander owns an aggregate of 85,944,618 shares beneficially, of which 265,500 are owned directly and 85,679,118 shares are owned indirectly through EIG Capital, Ltd., a controlled corporation. EIG Capital is the sole stockholder of EIG Venture Capital, Ltd., EIG Capital Investments, Ltd. and Sofcon, Ltd., which own directly 84,804,436, 497,197 and 377,485 shares of the Company's common stock, respectively.On June 1, 2012, the Company’s Board of Directors approved an award of 3,000,000 restricted stock units to Mr. Telander. Mr. Sellman owns 2,660,852 shares of common stock through a controlled company, Rupes Futura AB, including 500,000 shares issued as a commitment fee in connection with the purchase by that company of the Company’s $500,000 convertible debenture issued on November 5, 2009 and 807,175 shares issued as payment of interest on the convertible debenture. The convertible debenture, commencing two years after the date of issuance, is convertible into shares of our common stock based on the market prices of our common stock at the time of conversion. On June 1, 2012, the Company’s Board of Directors approved an award of 600,000 restricted stock units to Mr. Sellmann. APPROVAL OF THE 2012 EMPLOYEESTOCK OPTION PLAN The Board of Directors of the Company on April 30, 2012, adopted a resolution unanimously adopting and approving, and recommending to the Company's stockholders for their approval, the 2012 Employee Stock Option Plan (the “2012 Option Plan”), pursuant to which 10,000,000 shares of common stock are reserved for issuance to make options and shares available to employees, future non-employee directors and consultants of the Company as an incentive for services provided to the Company. Reasons for Adoption of the 2012 Stock Option Plan One of the primary purposes of the 2012 Option Plan is to advance the interests of the Company and its stockholders by aiding the Company in attracting and retaining qualified personnel. Another important purpose of the 2012 Option Plan is to support the achievement of the Company's business objectives by providing stock-based incentives which focus participants in the Plan on the Company's long-term objectives and link the participants' interests with the interests of the Company's stockholders. The 2012 Option Plan is also designed to respond to applicable tax laws, accounting rules and securities regulations. 4 Description of the 2012 Option Plan The following is a summary of certain provisions of the 2012 Option Plan and is qualified in its entirety by reference to the complete text of the 2012 Option Plan set forth in Exhibit A to this Information Statement. Under the 2012 Option Plan, options may be granted which are intended to qualify as Incentive Stock Options("ISOs") under Section 422 of the Internal Revenue Code of 1986 (the "Code") or which are not ("Non-ISOs") intended to qualify as Incentive Stock Options thereunder. The 2012 Option Plan also provides for restricted stock awards to an Employee representing shares of Common Stock (“Restricted Shares”) that are issued subject to such restrictions on transfer and other incidents of ownership and such forfeiture conditions as the Committee (as defined below) may determine ("Restricted Stock Awards"). In connection with issuance of any Restricted Shares, the Committee may (but shall not be obligated to) require the payment of a specified purchase price (which price may be less than Fair Market Value). The 2012 Option Plan is administered by the Board of Directors or a committee (the "Committee") which is appointed by the Board of Directors from those of its members who are "non-employees" of the Company as defined in Rule 16b-3 under the Securities Exchange Act of 1934 (the "Exchange Act"). Subject to the provisions of the 2012 Option Plan, the Board of Directors, or the Committee, if one is appointed, has full authority to determine the persons to be granted options or Restricted Stock Awards under the 2012 Option Plan and the terms of Restricted Stock Awards, the number and purchase price of the shares represented by each option, the time or times at which the options may be exercised, and the terms and provisions of each option, which need not be uniform for all options. Key employees of the Company or its subsidiaries, as determined by the Board or Committee, and non-employee directors of and consultants to the Company or its subsidiaries are eligible to receive options or Restricted Stock Awards under the 2012 Option Plan.The 2012 Option Plan authorizes the Committee to grant, over a ten-year period, options or Restricted Stock Awards to purchase up to a maximum of 10,000,000 shares of the Company's Common Stock, subject to adjustment as described below. If any option expires or is terminated prior to its exercise in full and prior to the termination of the 2012 Option Plan, the shares subject to such unexercised option shall again be available for the grant of new options under the 2012 Option Plan.Further, any shares used as full or partial payment by an optionee upon exercise of an option may subsequently be used by the Company to satisfy other options granted under the 2012 Option Plan, subject to limitations on the total number of shares authorized to be issued under the 2012 Option Plan.The 2012 Option Plan provides that the purchase price per share for ISO’s may not be less than 100% of the fair market value of the Common Stock at the time of grant.The purchase price is to be paid in cash or Common Stock of the Company held for at least six (6) months and with a market value equivalent to that of the shares being acquired or, in the discretion of the Committee, any combination of these. 5 The term of each option will not be more than ten (10) years from the date of grant.Options granted under the 2012 Option Plan may be exercised only during the continuance of the Participant's employment with the Company or one of its subsidiaries.The 2012 Option Plan permits an outstanding ISO option to be exercised after termination of employment only to the extent that the option was exercisable on the date of termination but in no event beyond the original term of the option (i) within one year by the estate or rightful heir(s) of the optionee if the optionee's employment is terminated due to the optionee's death; (ii) within one year after the date of such termination if the termination is due to the optionee's Disability (as defined in the 2012 Option Plan); or (iii) within three months after the date of such termination if the termination was due to the optionee's Retirement (as defined in the 2012 Option Plan) or was for reasons other than death or Disability and other than "for cause" (as defined in the 2012 Option Plan).Upon termination of an optionee's employment "for cause," any unexercised options held by the optionee will be forfeited.In the event of the dissolution, liquidation or sale of all or substantially all of the assets of the Company, to the extent it has not been previously exercised an option will terminate immediately prior to the consummation of such proposed action.In the event of the merger of the Company with or into another corporation, the option shall be assumed or an equivalent option shall be substituted by such successor corporation or, if such successor corporation does not agree to assume the option or substitute an equivalent option, the Board shall provide for the option holder to have the right to exercise the option as to all of the optioned shares, including shares as to which the option would not otherwise be exercisable. The number of shares subject to options and the option prices will be appropriately adjusted in the event of changes in the outstanding Company Common Stock by reason of stock dividends, recapitalizations, mergers, consolidations, stock splits and combinations of shares, and the like. The Board of Directors may at any time terminate or modify the 2012 Option Plan, except that without further approval of the shareholders the Board may not make any changes to the 2012 Option Plan which would materially increase the number of shares that may be issued under the 2012 Option Plan, materially modify the eligibility requirements for participation in the Plan, or require shareholder approval under the Delaware General Corporation Law, the Exchange Act, or the Code. Options granted under the Plan may be in the form of "incentive stock options" which qualify as such under Section 422 of the Code or non-qualified stock options which do not meet the criteria for incentive stock options under Section 422. The tax treatment of stock options qualifying as incentive stock options may be more favorable to employees than that afforded to non-qualified stock options. Options granted under the 2012 Option Plan are, generally, transferable only by will or by the laws of descent and distribution, and may be exercised during the lifetime of the optionee only by the optionee or by his legal representative in the event of his Disability. In its sole discretion, however, the Committee may permit an optionee to make certain transfers of non-qualified stock options, provided that the transfers are to "family members" and are not for value, as defined in the General Instructions to Form S-8 under the Securities Act of 1933, as amended (the “Securities Act”). Certain Federal Income Tax Consequences associated with the 2012 Option Plan The following discussion of tax considerations relates only to certain U.S. federal individual income tax matters with regard to ISO’s and is based upon current income tax laws, regulations and rulings. The discussion is general in nature and does not take into account a number of considerations that may apply in light of an optionee's particular circumstances. Generally, upon the exercise of an ISO, the optionee will recognize no income for U.S. federal income tax purposes. The difference between the exercise price of the ISO and the fair market value of the stock at the time of purchase is, however, an item of tax preference that may require payment of an alternative minimum tax. On the sale of shares acquired by exercise of an incentive stock option (assuming that the sale does not occur within two (2) years of the date of grant of the option or within one (1) year from the date of exercise), any gain will be taxed to the optionee as long-term capital gain. In contrast, upon the exercise of a non-qualified option, the optionee recognizes taxable income (subject to withholding) in an amount equal to the difference between the fair market value of the shares on the date of exercise and the exercise price. Upon any sale of such shares by the optionee, any difference between the sale price and the fair market value of the shares on the date of exercise of the non-qualified option will be treated generally as capital gain or loss. Under rules applicable to U.S. corporations, no deduction is usually available to the employer corporation upon the grant or exercise of an incentive stock option (although a deduction may be available if the employee sells the shares so acquired before the applicable holding period expires). By contrast, upon the exercise of a non-qualified stock option, the employer corporation is entitled to a deduction in an amount equal to the income recognized by the employee, subject to certain limitations imposed by the Code in the case of highly compensated employees. 6 Restricted Stock Units Effective June 1, 2012 the Board of Directors approved the award of 4,200,000 restricted stock units (“RSUs”) under the 2012 Option Plan as follows: 3,000, 000 RSU’s were awarded to the Company’s Chief Executive Officer; 600,000 RSUs to a director of the Company; and 600,000 RSU’s to the manager of the Company’s real estate operations. Effective December 3, 2012 Company has retained a new Controller to whom600,000 RSUs have been issued as part of his initial remuneration package. The Company has not issued any other stock options or restricted stock under the 2012 Option Plan as of the date of this Information Statement. The RSUs that were awarded on June 1, 2012 pursuant to restricted stock units agreements (“RSU Agreement”) provide for a period of five years from the date of the award during which, once vesting conditions are satisfied, that the shares of our common stock underlying the RSU at the option of the holder of the RSU can be released. The vesting conditions set forth in the three RSU Agreements approved June 1, 2012 are as follows: The interest of the holder of the RSU’s pursuant to a RSU Agreement shall become non-forfeitable or vested in 1/3 increments on the later of (i) the first, second and third anniversary dates of the grant of the award, and (ii) the trading price of our common stock for a period of twenty days having equaled or exceeded $0.15 per share for the first annual vesting date, $0.25 per share for the second annual vesting date, and $0.35 per share for the third annual vesting date. The vesting set forthin the RSU AgreementdatedDecember 3, 2012is as follows: the interest of the holder of the RSU’s shall become non-forfeitable or vested as follows:i)150,000shall become Vested as of December 1, 2013, or such later date as of which the Common Stock Market Price shall have equaled or exceeded $0.15 per share; ii) 150,000 shall become Vested as of December 1, 2014, or such later date as of which the Common Stock Market Price shall have equaled or exceeded$0.25 per share; iii) 150,000 of the RSU's shall become Vested as of December 1,2015, or such later date as of which the Common Stock Market Price shall have equaled or exceeded $0.35 per share; and iv) 150,000 of the RSU 's shall become Vested as of December 1, 2016, or such later date as of which the Common Stock Market Price shall have equaled or exceeded $0.45 per share.The Agreement also requires the controller be the financial controller of the Company (or alternatively have been appointed an executive officer of the Company) as of the applicable Vesting Date and have been so engaged throughout the period beginning on the date of the Agreement and ending on the applicable Vesting Date and (b) that the common stock has traded for a period of twenty trading days at the market price as specified in Agreement. Required Stockholder Vote The approval of the 2012 Stock Option Plan providing for the reservation of 10,000,000 shares of Common Stock for issuance pursuant to options granted thereunder requires the affirmative vote of the holders of a majority of the shares of the Company's Common Stock, which was accomplished by the written consent of stockholders holding 82% of the outstanding common stock, dated March 20, 2013. 7 DISSENTERS’ OR APPRAISAL RIGHTS Under Delaware law, our stockholders do not have any dissenters’ or appraisal rights with respect to the approval of the 2012 Option Plan. FINANCIAL AND OTHER INFORMATION For more detailed information on our Company, including financial statements, you may refer to our Form 10-K and other periodic reports filed with the Securities and Exchange Commission from time to time. Copies are available on the Securities and Exchange Commission’s EDGAR database located at www.sec.gov. Pursuant to the requirements of the Securities Exchange Act of 1934, Progreen Properties, Inc. has duly caused this Information Statement to be signed by the undersigned hereunto authorized. April8, 2013. Birmingham, Michigan
